United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         November 3, 2003

                        FOR THE FIFTH CIRCUIT             Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-60759
                          Summary Calendar



JEET SINGH,

          Petitioner,

                               versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

          Respondent.



               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A70-007-358


Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Jeet Singh, a native and citizen of India, seeks review of an

order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen his deportation proceeding and rejecting his

request for relief under the Convention Against Torture.        For the

following reasons, his petition for review is DENIED.

     Singh entered the United States on June 5, 1994, without

inspection, and was apprehended by immigration officials soon

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
thereafter.        On   June   8,   officials     with   the   Immigration   and

Naturalization Service (“INS”) served on Singh an Order to Show

Cause (“OSC”).      The OSC advised Singh that he was required by law

to provide an address and telephone number where notices could be

sent, that he would have a hearing before an immigration judge, and

that he could be deported if he failed to appear at the hearing.

Singh    refused   to   provide     a    United   States   address.     Singh’s

deportation hearing was held on July 13, 1994, but he did not

appear.     The immigration judge (“IJ”) ordered Singh deported in

absentia.

     Four years later, Singh filed a motion to reopen his case and

submitted a corresponding application for asylum.                The IJ denied

Singh’s motion and concluded that Singh had received proper notice

of the deportation hearing.             Singh appealed this decision to the

BIA, and he also filed a second motion to reopen his deportation

proceedings with the BIA under the Convention Against Torture. The

BIA rejected both of his arguments.

     In his current petition, Singh first argues that the BIA erred

in concluding that he received sufficient notice of his deportation

hearing. He claims that he did not speak or understand English and

thus did not understand the requirements set forth in the OSC.

     In reviewing the BIA’s denial of a motion to reopen, we apply

“a highly deferential abuse of discretion standard.”1                 We review


     1
        See Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000).

                                          2
the BIA’s factual findings to ensure that they are supported by

substantial evidence. The BIA’s conclusion must be “based upon the

evidence presented and [must be] substantially reasonable.”2                 We

“may not reverse the BIA’s factual conclusions unless the evidence

was ‘so compelling that no reasonable factfinder could conclude

against it.’”3

       We conclude from a review of the record that the BIA did not

abuse its discretion in refusing to reopen Singh’s case.              There is

ample evidence in the record indicating that Singh spoke and

understood English when he received the OCR.               Not only did Singh

sign a certification indicating that he understood English, but he

also       provided     immigration   officials    with    detailed   personal

information, which they used to prepare a specialized immigration

form.

       Singh next argues that his case should be reopened because he

received ineffective assistance by an immigration consultant, who

prepared      an      asylum   application   for   him    shortly   after   the

deportation order was issued.          Singh claims that this ineffective

assistance constitutes an exceptional circumstance sufficient to

justify recission of the deportation order.                  His argument is

without merit.


       2
      Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 350 (5th Cir.
2002).
       3
      Lopez De Jesus v. INS, 312 F.3d 155, 158-59 (5th Cir. 2002)
(citing Chun v. INS, 40 F.3d 76, 78 (5th Cir. 1994)).

                                        3
      A deportation order may be rescinded upon a motion to reopen

if   an    alien   demonstrates      that     his    failure     to     appear   at    a

deportation     hearing     was    caused     by    exceptional       circumstances.4

Exceptional circumstances, however, are defined as “exceptional

circumstances      ...    beyond   the    control     of   the    alien,”    such      as

“serious illness of the alien or illness or death of the spouse,

child, or parent of the alien, but not including less compelling

circumstances.”5         Singh neither argues nor demonstrates that the

alleged ineffective assistance of his immigration consultant was a

circumstance beyond his control that caused him to fail to appear

at his deportation hearing.              In fact, the alleged ineffective

assistance occurred two months after Singh failed to appear at the

deportation hearing.

      Moreover, Singh’s argument is time-barred. As a general rule,

motions to reopen based on exceptional circumstances must be filed

within 180 days of entry of the deportation order.6                       Singh does

not argue that his motion to reopen – filed four years after the

original deportation order – was made within this time period, but

instead requests that we equitably toll the running of this period

until the date that he hired his current counsel.                        Singh never


      4
      8 U.S.C. § 1252b(f)(2) (repealed 1996); see also id. §
1229a(e)(1) (2003).
      5
          Id.
      6
      See Id. § 1252b(c)(3)              (repealed     1996);     see    also    id.   §
1229a(b)(5)(C)(i) (2003).

                                          4
states when he hired his attorney, however, and there is no

evidence of this date in the record.

     Singh’s final argument is that the BIA erroneously concluded

that his motion to reopen based on the Convention Against Torture

(“CAT”) was time-barred.          This argument is without merit.

     Under the regulations implementing the CAT, aliens who were

ordered deported prior to March 22, 1999, may move to reopen the

order if     they    file    by   June   21,   1999.7     Since    Singh’s   final

deportation order was entered on July 13, 1994, he could have filed

his motion under the CAT at any time up until June 21, 1999.                       He

did not file his motion seeking protection under the CAT until July

6, 1999, well after the regulatory deadline.

     Singh argues that we should equitably toll the regulatory

deadline because he received inadequate notice of his deportation

hearing and ineffective assistance by his immigration consultant.

However, neither ground provides justification for tolling.                        As

noted above, the record indicates that Singh did receive proper

notice of his hearing.            In addition, Singh retained his current

attorney at least as early as November 1998, when he filed his

initial motion to reopen based on alleged lack of notice.                    Singh

does not explain why his current attorney could not file a motion

under the CAT before the June 21, 1999, deadline.                 Thus, the BIA’s

conclusion    that     his    CAT   application     was    time-barred       was    a


     7
      See 8 C.F.R. § 201.18(b)(2)(i).

                                          5
reasonable interpretation of the regulations.8

     For the foregoing reasons, Singh’s petition is DENIED.




     8
      Lopez-Gomez v. Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001)
(“[W]e will defer to the BIA’s interpretation of immigration
regulations if the interpretation is reasonable.”).

                                6